By the Court.

The judicial act of the United States (section 23) *371authorizes the Supreme Court of the United States, when a judgment is affirmed in that court upon error, to allow to the defendant in error “just damages for his delay, and single or double costs, at their discretion.” It is to be presumed that they have allowed, in this case, what was fit and reasonable ; and the plaintiff is entitled to recover, on the bond sued in this action, the amount for which judgment was given- in the Court of Error, on affirmation of the judgment, and nothing more.
Sproat for the defendants.